Citation Nr: 0933805	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  03-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

This claim has been previously remanded in May 2005 and 
November 2007.

The issue of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claimed (non-combat) PTSD stressors could 
not be verified by the VA.  

2.  The Veteran does not have a current diagnosis of PTSD.






CONCLUSION OF LAW

PTSD, was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in July 2001, and May 2005 
correspondences to the Veteran, and through the May 2005 
Board remand.  Though not provided before the adjudication of 
the Veteran's claim, after the Veteran was provided adequate 
notification, he was provided an opportunity to submit 
additional evidence, opportunity to indicate additional 
records VA should seek to obtain, and information concerning 
additional avenues to verify his stressors (which he did 
not); thereafter the Veteran's claim was readjudicated.  
Accordingly, the VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed, and any defect as to the manner and timing of notice 
provided is harmless.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's VA treatment, and private 
treatment records have been obtained.  Also, the Veteran's 
request for a hearing has been honored and the Veteran 
provided with an appropriate VA examination.  The Board does 
not have notice of any additional relevant evidence which is 
available but not of record.  Additionally, the AMC/RO has 
substantially complied with the Board's remands.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim, and no further assistance to the 
Veteran with the development of evidence is required.  

As reflected in numerous statements, and at his March 2005 
Board hearing, the Veteran maintains that while on active 
duty he was personally assaulted while standing sentry duty 
at Advanced Individual Training in Fort Still, Oklahoma, 
which he did not report.  Hearing Trans., pp. 3-4.  The 
Veteran also indicates that he was continually harassed by 
fellow service members, and upon reporting this harassment 
his sergeant failed to take any action.  Id.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service personnel record indicates that while 
in service the Veteran's MOS was that of a Launcher Crewman 
and that he served in Vietnam.  Though the record suggests 
the Veteran may have been involved in combat, his claimed 
stressors are not related to combat and therefore must be 
verified.  

In an effort to assist the Veteran confirm his in service 
stressors, the AMC/RO contacted the National Personnel 
Records Center (NPRC) to obtain any in-patient or mental 
health treatment records for the periods the Veteran was 
stationed at Fort Bragg, North Carolina and Fort Still, 
Oklahoma.  The NPRC undertook the requested search and 
indicated there were no records of this nature related to the 
Veteran.  In both the May 2005 and November 2007 Board 
remands, the Veteran was informed of alternative methods 
outlined in 38 C.F.R. § 3.304(f)(3), to assist in the 
verification of his claimed in service stressor; however, the 
Veteran submitted no evidence to aid in verifying his claimed 
in service stressors.  Given the foregoing, it may be 
concluded the Veteran did not engage in combat, and his 
claimed stressors are not verified.  

Further, the Board notes that while numerous VA treatment 
records, diagnosis the Veteran to have PTSD, VA psychiatric 
examinations in July 2003 and June 2009 indicate the Veteran 
does not meet the DSM-IV criteria for PTSD, and diagnose the 
Veteran to have depressive disorders.  Additionally, a 
February 2004 private psychological examination diagnoses the 
Veteran with a bipolar disorder with depression.  As the VA 
and private psychological examinations provide a more 
complete evaluation of the Veteran's psychological condition 
with a clear medical reasoning for the ultimate diagnosis, 
these opinions are more probative than the various VA mental 
health treatment records that simply indicate a diagnosis of 
PTSD.  Accordingly, the Board also finds that the Veteran 
lacks a current diagnosis of PTSD.

As the Board concludes the claimed in service (non-combat) 
stressors are not verified and that the Veteran lacks a 
current diagnosis of PTSD, the criteria by which service 
connection for PTSD is established are not met.  Accordingly, 
service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.


REMAND

The Board acknowledges the recent ruling in Clemons v. 
Shinseki, No. 07-558 (Vet. App. Feb. 17, 2009), which 
clarified how the Board should analyze claims for 
posttraumatic stress syndrome and other acquired psychiatric 
disorders.  As emphasized in Clemons, though a Veteran may 
only seek service connection for PTSD, the Veteran's claim 
"cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only 
for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may 
be afflicting the Veteran.  

In the present matter, the Board has denied the Veteran's 
service connection claim for PTSD.  However, the Veteran's 
claims folder contains multiple diagnoses of psychiatric 
disorders other than PTSD.  In light of the Clemmons 
decision, the Board must remand a claim for service 
connection for a psychiatric disorder, other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should initiate an 
adjudication of a claim for service 
connection for a psychiatric disorder, 
other than PTSD, by sending the Veteran 
notice of any information and evidence 
necessary to substantiate the claim, what 
information and evidence the Veteran is to 
provide, and that which the AMC/RO will 
attempt to provide.  Appropriate 
assistance in obtaining relevant evidence 
as may be identified on review also should 
be accomplished.   

2.  The RO/AMC should thereafter review 
the evidence that has been obtained and 
determine whether the benefits sought on 
appeal may be granted.  If the benefits 
sought on appeal is denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


